Continuation Sheet for Advisory Action
Continuation of Box 3. The proposed amendments will NOT be entered because they would require further consideration and searching as they introduce new limitations to the claims. The proposed amendment to independent claim 47 would narrow the claimed method by requiring for the first time that one or more neuronal cells project fasciculated axons in parallel orientation and are capable of conducting an action potential. Therefore, the proposed amendment requires further search and consideration, and may raise issues of new matter. While this proposed new limitation was searched and considered, the total scope of the newly proposed limitations could not be fully searched and considered within the time given for the pilot. Therefore the proposed limitations are NOT entered. 
Continuation of Box 12. The request for reconsideration has been fully considered, but it does NOT place the application in condition for allowance.
Applicant highlights that the proposed amendment to dependent claim 117 would overcome the rejection under 35 U.S.C. § 112 (b). While the examiner does agree, as stated above the proposed amended claim set is not entered as the proposed amendment to independent claim 47 requires further search and consideration. 
Applicant summarizes the teachings of Päiväläinen and alleges that Päiväläinen does not teach the newly proposed limitation wherein one or more neuronal cells project fasciculated axons in parallel orientation and are capable of conducting an action potential. However, as the proposed amendments are not entered for the reasons stated above, this argument does not overcome the rejections of record. Even if the proposed amendments were entered, it appears they would overcome the rejections of record. The proposed amendment limits to the axons of only one or more neurons being parallel and capable of conducting an action potential. Therefore even two parallel axons that are capable of conducting an action potential read on this proposed new limitation. While applicant points to Figure 4C of Päiväläinen to allege the axons are not parallel, this figure shows some of the axons are parallel. Similarly, Figure 3 and 
Applicant alleges that the secondary references do not overcome the alleged deficiencies in the primary references. However, as applicant arguments above were not persuasive this argument is not persuasive. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653